Judgment reversed on the law, with costs, and complaint dismissed, with costs. The action is for an injunction against a former employee to enforce a negative covenant not to solicit any persons, etc., who are, or in the future may become, plaintiff’s customers. The covenant contains no limitation as to time or space, is harsh and oppressive to defendant and is not necessary for the protection of plaintiff’s business. Such a covenant is against public policy and will not be enforced in a court of equity. (Diamond Match Co. v. Roeber, 106 N. Y. 473; McCall Co. v. Wright, 133 App. Div. 62; affd., 198 N. Y. 143; Kaumagraph Co. v. Stampagraph Co., Inc., 197 App. Div. 66; affd., 235 N. Y. 1; New York Linen Supply & L. Co., Inc., v. Schachter, 125 Misc. 805; affd., 220 App. Div. 713; Gilbert v. Wilmer, 102 Misc. 388; Witmark & Sons v. Peters, 164 App. Div. 366.) Only a covenant which is reasonably limited will be sustained. (Mutual Milk & Cream Co. v. Heldt, 120 App. Div. 795, followed in Borden’s Farm, Products Company, Inc., v. Baulieu, 240 id. 1032; Witkop & Holmes Co. v. Boyce, 61 Misc. 126; affd., 131 App. Div. 922; New York Wet Wash Laundry Co. v. Unger, 170 id. 761; Eastern N. Y. Wet Wash Laundry Co. v. Abrahams, 173 id. 788.) Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur. Settle order on notice.